The public character of the case, in a sense, and the misunderstanding that it seems to have engendered, is such that we shall add somewhat to our remarks in the opinion.
The only issue is this: Does Montrose county owe Mildred Wharton $50? We have held that it does. A mere glance at the verified claim for salary, filed with the board *Page 470 
of county commissioners, disallowed by them and appealed to the district court, which was the whole basis of the action, ought to be enough to convince anyone that such is the sole issue.
We were not satisfied with the briefs, even upon the mistaken theory of the law argued, in consequence of which we were compelled to devote much time to independent research. The importance of the principle is not dwarfed by the small amount involved.
The only new point suggested in the petition for rehearing that is worthy of special comment is the proposition that a case cannot be tried on appeal upon a different theory from that adopted in the trial court, meaning by this that we ought to say whether or not Mrs. Wharton is entitled to the office. Counsel has correctly stated the general rule, but is wrong in its application, for if such a theory is merely a roundabout way of drawing out the court's views on a point not necessary to the decision of the case, it requires our consent to engage in such discussion, and here it fails of our endorsement. We aim to confine ourselves to questions at issue or relevant to the issue.
Mr. Justice Denison stated the matter clearly in Peopleex rel. v. District Court, 78 Colo. 526, 530,242 P. 997, quoting from the Supreme Court of the United States, and giving other citations. It is there said: (p. 530) "`The duty of this court, as of every other judicial tribunal, is to decide actual controversies by a judgment which can be carried into effect, and not * * * to declare principles or rules of law which cannot affect the matter in issue in the case before it.' [Citing cases] That we have sometimes done such things when we were asked, and that we too often say more than necessary does not justify us in deliberately repeating the offense." It has been said over and again that courts are not called upon to determine abstract questions of law, but only those that affect the case. Even if it should be determined here that Mrs. Wharton is not entitled to *Page 471 
the position as a de jure officer, nevertheless, to put such judgment into effect, if she should decline to abdicate, it is manifest that a writ of ouster would not lie in an appeal to the district court, from the disallowance of a claim by the board of county commissioners. In other words, the pronouncement that we are now asked to make would be futile in this proceeding. It is quite unnecessary to pass upon it in determining the mere fact of whether or not the county owes the debt. It may be argued that it would be helpful in another case. This may be true, in quo warranto, for instance, but we should not prejudge such case before it is brought.
We regret that counsel for plaintiff in error has misinterpreted the words of our opinion. In saying that Mrs. Wharton "claimed" certain things, we did not mean that she testified to them. We often speak of what a party to a suit claims, testified to by some one else. It was used in this sense here. Our statement that "The former appointee makes no claim," though doubtless unimportant in this action, was justified by the absence of any evidence to such effect. We endeavor to speak only from the record; what it does not show is often as significant as that which it recites. Our conclusion that Mrs. Wharton is the only person that performed the duties of the office during the time in question was reached from testimony at folios 29, 30, 31 and 45 of the record, and from the remarks of the trial court. These matters combined gave us our impression. We do not understand that we are wrong about it.
Our conclusion is that the money judgment is correct, and that the other matters that counsel desire us to pass upon, must be raised, if at all, in a proceeding brought for the purpose. We have considered all of the points raised, and find no reversible error. The petition for rehearing must therefore be denied. *Page 472